DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions

Applicant's election with traverse of the restriction to group I and II in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that the claims do not lack unity. This is not found persuasive because here method claim 60, Group II, requires machining and cutting w is not consistent with Group 1 claims 34-59. NOTE Group 1 has been amended to include claims 34-59. Claim 60 is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group1, claim(s) 1-8, drawn to a cabinet
2, claim(s) 9-20, drawn to a method of forming a refrigerator cabinet
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
They lack unity of invention because the groups do not share the same or corresponding technical feature.

 The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No. 10820701 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the current application is encompassed within allowed claims 1-20 of US Patent 10820701.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34-59 are rejected under 35 U.S.C 103(a) as being unpatentable over FR3023331 (LUDOVIC) in view of WO 2010130570 (“Schubert et al.”). Examiner is relying on the art provided by Applicant.
 
Regarding Claims 34, LUDOVIC discloses construction panel for a furniture wall of a furniture body, the construction panel comprising:
cabinet body (equivalent to the construction panel (40) for a furniture wall of a furniture body); a plate-shaped core (41)); it can be known from Figs. 1 and 8 that the opening on the panel has a plurality of end faces (equivalent to that the core (41) comprises a first end face (411) and also further end faces (412, 413, 414); it can be known from Figs. 1-3 that on one end of the panel 100, there is a recess for placing fasteners 1a, 1b and 1c (equivalent to that a recess (42) is arranged in the core (41), which extends at least 
cabinet body or the box body, and can provide a housing having a transversal profile (equivalent to that the fitting (30) guides a movable furniture part and comprises a housing outer wall); Fig. 11 shows that there is a plurality of fasteners la on the panel, but the cabinet body outside the recess of the fasteners can be machined (equivalent to at least one machinable portion (412’, 413’, 414’), which is located outside the recess (42), in the region of at least one of the further end faces (412, 413, 414) of the construction panel).
LUDOVIC does not discloses wherein the fitting comprises a lever mechanism configured to guide the movable furniture part and the fitting is located in a region of the recess in a closed state of the movable furniture part.
Schubert et al. discloses a kind of furniture, and specifically discloses the following features (see paragraphs [0011-0027] in the description, and Figs. 1-5): the housing of the swing arm 17 can be reversibly locked in the housing 16; the swing arm 17 can be fixed thereon with a turning door capable of turning, and the turning door closes the furniture body 1, 1’.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the fitting could comprise a lever mechanism configured to guide the movable furniture part and the fitting is located in a region of the recess in a closed state of the movable furniture par, similar to the cabinet body taught by Schubert et l., to reduce the amount of spaced used in the cabinet for the fitting.
Regarding Claim 35. the combination discloses (LUDOVIC) the covering layer 18, 19 is provided on each side wall 2; in the middle of two covering plates of the side wall 2 of the furniture , and the housing 16 has a cavity therein for accommodating the swing arm 17 (equivalent to that the core is arranged between two laterally applied cover layers).
Regarding Claim 36, the combination discloses (LUDOVIC) the swing arm 17 of the flap door is located within the core in the middle of the side wall; the housing of the swing arm 17 can be reversibly locked in the housing 16, and the covering layer is applied to its inner side and outer side (equivalent to that the fitting is connected to the core).
	Regarding Claim 37, the combination discloses (LUDOVIC) it would be an obvious modification to is adhesively bonded to the plate-shaped core and/or at least one of the two laterally applied cover layers(see ( where the fitting is bonded least one of the cover layers (43a, 43b) or the bonded to the core (41, 41).
Regarding Claims 38 and 39, the combination discloses (LUDOVIC) it would be an obvious modification to provide that at least one of the core halves (41a, 41b) has a reduced thickness along an edge of the respective recess (42a, 42b) in such a manner that a shoulder surface (415 a, 415b) is formed toward the recess (42a, 42b; and to achieve seamless connection of the protrusion of the fitting with the recess of the core and the fixed connection of the two core halves, at least one tab (302) protruding beyond its edge of the fitting (30) rests on the shoulder surface (415a, 415b).
Regarding Claim 40, the combination discloses (LUDOVIC) discloses a staple (303) is added which is extended from the at least one tab (302), and the at least one 
Regarding Claim 41, the combination discloses (LUDOVIC) wherein the fitting comprises a housing outer wall having maximum spacing that is less than a thickness of the plate-shaped core.
Regarding Claim 42, the combination discloses (LUDOVIC) wherein a thickness of the construction panel is between 15 mm and 20 mm.
Regarding Claim 48, the combination discloses (LUDOVIC) wherein a wall hanger is integrated in the construction panel.
Regarding Claim 49, the combination discloses (LUDOVIC) wherein the wall hanger is installed on the fitting.
Regarding Claim 50, the combination discloses (LUDOVIC) wherein the end face having the recess comprises a narrow side coating, which indirectly or directly conceals at least parts of an end face of the housing outer wall of the fitting.
Regarding Claim 51, the combination discloses (LUDOVIC) wherein, the narrow side coating extends in one part or multiple parts over an entire length of the end face.
Regarding Claim 52 and 53, the combination discloses (LUDOVIC) wherein the narrow side coating is an edge band, cover plate or cover strip. As modified,  it would be an obvious modification to one having skill in the art, to provide an edge band, a cover plate or cover strip on the surface of the end face of the furniture body 
Regarding Claim 54, the combination discloses (LUDOVIC) wherein the lever mechanism, in a retracted state, is located between the two laterally arranged cover layers.
Regarding Claims 55, LUDOVIC discloses construction panel for a furniture wall of a furniture body, the construction panel comprising:
cabinet body (equivalent to the construction panel (40) for a furniture wall of a furniture body); a plate-shaped core (41)); it can be known from Figs. 1 and 8 that the opening on the panel has a plurality of end faces (equivalent to that the core (41) comprises a first end face (411) and also further end faces (412, 413, 414)); it can be known from Figs. 1-3 that on one end of the panel 100, there is a recess for placing fasteners la, lb and lc (equivalent to that a recess (42) is arranged in the core (41), which extends at least along a portion of the first end face (411) of the construction panel and is used to accommodate a fitting (30) in the recess (42)); it can be known from Fig. 10 that the fasteners can guide the movement of the cabinet door of the
cabinet body or the box body, and can provide a housing having a transversal profile (equivalent to that the fitting (30) guides a movable furniture part and comprises a housing outer wall); Fig. 11 shows that there is a plurality of fasteners la on the panel, but the cabinet body outside the recess of the fasteners can be machined (equivalent to at least one machinable portion (412’, 413’, 414’), which is located outside the recess (42), in the region of at least one of the further end faces (412, 413, 414) of the construction panel).

Schubert et al. discloses a kind of furniture, and specifically discloses the following features (see paragraphs [0011-0027] in the description, and Figs. 1-5): the housing of the swing arm 17 can be reversibly locked in the housing 16; the swing arm 17 can be fixed thereon with a turning door capable of turning, and the turning door closes the furniture body 1, 1’.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the fitting could comprise a lever mechanism configured to guide the movable furniture part and the fitting is located in a region of the recess in a closed state of the movable furniture par, similar to the cabinet body taught by Schubert et l., to reduce the amount of spaced used in the cabinet for the fitting.
	Moreover, it would have been obvious to one having skill in the art before the effective filing date of the invention that of the invention to produce a construction panel according to the method steps set forth above, since the combination discloses the invention of claim 55 such method steps would occur during the ordinary course producing the construction panel, see MPEP 2112.02 
	Regarding Claims 56 and 57, the combination discloses (Schubert et al.”) the covering layer (equivalent to the cover layer). On such basis, in order to facilitate the subsequent transformation of the construction panel and the protection of the machinable portion to avoid wear and destroy, those skilled in the art can provide that the at least one protruding machinable portion (412’, 413’, 414’) is marked on 
	Regarding Claims 58 and 59, the combination discloses (Schubert et al.”) discloses that the fasteners are located on the side panel (equivalent to that the fitting (30) is inserted into the recess). On such basis, those skilled in the art can based on actual needs provide that a narrow side coating (134) is applied to the first end face (411) after the insertion of the fitting (30) into the recess and the narrow side coating conceals at least parts of the end face of a housing wall of the fitting (30), which requires no creative work. 
 
Claims 43-47are rejected under 35 U.S.C 103(a) as being unpatentable over LUDOVIC and Schubert et al, in view of CN105507493 (“Zhou et al.”) Examiner is relying on the art provided by Applicant.
Regarding Claims 43 and 44, the combination discloses the claimed invention but does not discloses the integrated data carrier and an integrated transponder comprising the data carrier.
Regarding Claims 43-44, Zhou et al. discloses a plate with an identity recognition function and a manufacture process thereof, and specifically discloses the following features (see paragraphs [0020-0024] and [0029-0047] in the description): 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the panels could be fitted with items of information via an intenerated data carries and a transponder, as a convenient means to provide manufacturing information.
Regarding Claims 45-47, the combination discloses (LUDOVIC) It would obvious to one having skill in the art in order to facilitate the subsequent transformation of the construction panel and the protection of the machinable portion to avoid wear and destroy, those skilled in the art can provide that the at least one protruding machinable portion (412’, 413’, 414’) is marked on the construction panel so it is externally recognizable based on actual needs.. Furthermore, in order to protect the cover layer, those skilled in the art can provide that a protective film, on which at least one machinable portion (412’, 413’, 414’) is marked, is applied to the cover layers (43a, 43b) based on actual needs without paying any creative work.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/  Primary Examiner, Art Unit 3637